689 F.2d 593
John L. FASHING, et al., Plaintiffs-Appellees,v.Judge T. Udell MOORE, et al., Defendants,The Governor, the Attorney General and the Secretary ofState of the State of Texas, Defendants-Appellants.
No. 80-1107.
United States Court of Appeals,Fifth Circuit.
Unit A*Oct. 21, 1982.

James P. Allison, Asst. Atty. Gen., Austin, Tex., for defendants-appellants.
Austen H. Furse, Austin, Tex., for amicus curiae William N. Patman.
Raymond C. Caballero, El Paso, Tex., for plaintiffs-appellees.
Appeal from the United States District Court for the Western District of Texas, Harry Lee Hudspeth, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GEE, RANDALL and TATE, Circuit Judges.
PER CURIAM:


1
This court, 631 F.2d 731, affirmed the judgment of the District Court for the Western District of Texas, 489 F. Supp. 471, holding that Art.  III, § 19 and Art.  XVI, § 65 of the Texas Constitution denied plaintiffs-appellees the equal protection of the laws in violation of the United States Constitution.  The Supreme Court, --- U.S. ----, 102 S. Ct. 2836, 73 L. Ed. 2d 508 reversed the judgment of this court with costs and remanded the case to us "for further proceedings in conformity with the opinion of this Court."  We hereby remand this case to the district court for further proceedings consistent with the opinion of the Supreme Court.


2
REMANDED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452-October 14, 1980